Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 1, lines 2-3, the phrase “data for location measurement (hereinafter, location measuring data)” has been changed to “location measurement data” to keep terminology consistent within the claims.
In claim 2, lines 2-3, the phrase “data for location measurement (hereinafter, location measuring data)” has been changed to “location measurement data” to keep terminology consistent within the claims.
In claim 5, line 2, the phrase “data for location measurement (hereinafter, location measuring data)” has been changed to “location measurement data” to keep terminology consistent within the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The most relevant prior art reference is KR 20-0234233, which teaches many of the limitations of claim 1, as outlined below. However, KR 20-0234233 teaches that the location is determined by the signal arrival time rather than the first and second signal strengths and first and second error information. KR 20-0234233 teaches the following:

Referring to Claim 1: KR 20-0234233 teaches a train location measurement system comprising:
a ground device (120, 130) installed on a ground to generate a signal that contains data for location measurement (hereinafter, location measuring data) for use in a train in measurement of a location of that train, and to output the signal to a plurality of base stations (110) (see attached EPO translation, Para. [0065]) (Fig. 7):
the plurality of base stations (110) each installed on the ground to transmit the signal obtained from the ground device to the train (Para. [0066]);
a first onboard station (210) installed on the train (200) to measure a first received signal arrival of a first signal, which is the signal received from a first base station located in a travel direction of the train, among the plurality of base stations (Para. [0067]) (Fig. 5);


As noted above, KR 20-0234233 teaches that the location is determined by the signal arrival time rather than the first and second signal strengths and first and second error information. The Examiner finds no obvious reason to modify KR 20-0234233 to determine the location based on first and second signal strengths and first and second error information. Such a modification would require improper hindsight reasoning.
Another reference, KR 10-1835432 teaches a method and apparatus for train location management, wherein either signal strength (power) or signal arrival time (Doppler) may be used to estimate the train’s location (Figs. 9-12). However, KR 10-1835432 still fails to teach that first and second onboard stations generate first and second error information that is further used to measure the location of the train. The Examiner finds no obvious combination of KR 20-0234233 and KR 10-1835432, which would render the claims of the instant application obvious. 
The references above apply similarly to claims 2 and 5 and fail to teach all of the limitations recited therein. Thus, all claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to train location measurement:
US-20170158213-A1 ; US-20180001917-A1 ; US-20190359236-A1 ; US-20150008293-A1 ; US-20140209759-A1 ; US-20180037242-A1 ; and US-20080231506-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617